Schuchman, J.
This was an action against the defendant as an indorser on two promissory notes. The defense was that the defendant’s indorsement was procured by false representations made to him by the plaintiff. The question in regard to the fraud was submitted to the jury, and they found in favor of the plaintiff.
There is some criticism made in regard to the charge of the trial judge, but no exception seems to have been taken thereto.
We feel that the verdict of the jury was right, and the judgment and order appealed from is, therefore, affirmed.
Delehauty and MoCabthy, JJ., concur.
Judgment and' order affirmed.